                                           Case 4:20-cv-05020-DMR Document 8 Filed 07/28/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         I.E., et al.,
                                   7                                                        Case No. 20-cv-05020-DMR
                                                         Plaintiffs,
                                   8
                                                   v.                                       SUA SPONTE JUDICIAL REFERRAL
                                   9                                                        FOR PURPOSES OF DETERMINING
                                         CHART INC.,                                        RELATIONSHIP OF CASES
                                  10
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           On July 24, 2020, Plaintiff filed this action. Pursuant to Civil Local Rule 3-12(c), the court

                                  14   sua sponte refers this case to Judge Jacqueline Scott Corley to determine whether it is related to In

                                  15   re: Pacific Fertility Center Litigation, 18-cv-01586 JSC.

                                  16           IT IS SO ORDERED.

                                  17   Dated: July 28, 2020

                                  18
                                                                                        _____________________________________
                                  19                                                    DONNA M. RYU
                                                                                        United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
